Citation Nr: 0120144	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  98-13 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1979 to April 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Francisco, California.  The claims folder was 
subsequently transferred to the RO in Seattle, Washington.

The Board issued a decision on this matter in August 1999.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a November 2000 
Order, the Court vacated the Board decision and remanded the 
matter to the Board for readjudication.   

The Board observes that the veteran originally submitted a 
service connection claim for left ear hearing loss in June 
1989.  The RO denied that claim in a July 1990 rating 
decision.  The veteran perfected an appeal of that decision 
in a timely manner.  However, the appeal was never certified 
to the Board.  The veteran submitted another claim for 
hearing loss in November 1997.  During the June 1998 hearing, 
the veteran's representative specified that the issue was for 
bilateral hearing loss.  Therefore, the issue before the 
Board is a framed above.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The medical evidence of record fails to demonstrate that 
the veteran currently has, or ever had, right ear hearing 
loss disability for VA compensation purposes.  

3.  Although service medical records show that the veteran 
had left ear hearing loss disability at entrance into active 
duty, the medical evidence fails to show worsening in the 
underlying left ear hearing during service or a current left 
ear hearing loss disability for VA compensation purposes.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during 
active duty service.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2000); 38 U.S.C.A. §§ 1132, 1133, 
1153 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 
3.307, 3.385 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the requirement 
for a well-grounded claim, enhanced VA's duty to assist a 
veteran in developing facts pertinent to his claim, and 
expanded on VA's duty to notify the veteran and his 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, the RO 
notified the veteran and his representative of the evidence 
needed to substantiate his claim by way of the July 1990 
rating decision and subsequent statement of the case and 
supplemental statements of the case, as well as in the April 
1998 rating decision and subsequent statements of the case.  
Although the RO's later notices specifically discussed the 
criteria for a well-grounded claim, the Board finds that the 
information provided is generally applicable to a claim for 
service connection on the merits and is therefore essentially 
accurate for VCAA purposes.  In addition, the RO afforded the 
veteran VA examinations and secured his service medical 
records.  The veteran has not identified any VA or private 
medical records that should be secured.  Finally, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

The veteran's January 1979 enlistment examination, on which 
it was noted that hearing was checked twice, revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
10
LEFT
10
15
25
40
45

On the accompanying report of medical history, the veteran 
did not report any history of hearing loss.  

The report of the December 1980 periodic examination showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
10
5
10
10
5


A reference audiogram was performed in October 1984.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
20
20
LEFT
20
20
20
30
30

At that time, it was noted that hearing protection was 
issued.  

Hearing conservation testing performed in February 1985 
reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
5
LEFT
15
15
30
40
25


The report of the veteran's January 1989 separation 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
15
20
LEFT
E6
35
E6
E6
E6

Notes indicated E6 results on left audiometric activity.  It 
was also noted that the veteran had good bone conduction 
bilaterally.  The summary of defects on the examination 
report included decreased audiometric acuity on the left.  
Further audiology evaluation was recommended.  On the 
accompanying report of medical history, there was no report 
of hearing loss.  

A January 1989 request for consultation showed the results 
from the previous audiometric testing and indicated that the 
veteran did not respond to hearing tone in the left ear.  No 
consultation notes were shown.  Service medical records were 
otherwise negative for findings or complaints of hearing 
loss.  

The veteran submitted a claim for left ear hearing loss in 
June 1989.  In connection with that claim, he underwent a VA 
examination in September 1989.  He denied any history of ear 
problems.  He had been told at separation that he had hearing 
loss, on the left more than the right.  Physical examination 
of the ears was normal.  

In June 1990, the veteran presented for VA audiometric 
testing.  He related that he noticed some difficulty hearing 
in noise beginning about one year ago.  He sometimes asked 
people to talk louder or to repeat themselves and turned up 
the television volume above what other people thought was a 
comfortable level.  The veteran had no history of ear 
problems.  He reported noise exposure from power generators 
on trucks while in service and from exposure to plane 
engines.  Audiometric testing revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
15
LEFT
15
15
25
40
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  
Tympanograms were normal.  The diagnosis was right ear 
hearing within normal limits and mild high frequency 
sensorineural hearing loss on the left.  Because of some of 
the test results, the examiner recommended that the veteran 
undergo evoked response audiometry to rule out retrocochlear 
pathology.  After reviewing the results of such testing, the 
examiner stated that, because there was only mild hearing 
loss in the left ear, the findings were not expected and that 
therefore the examination could not be considered normal.  
She recommended a follow-up with ears, nose, and throat 
clinic to rule out retrocochlear pathology.   

In his September 1990 notice of disagreement, the veteran 
stated that he did not report any problems with his ears 
during service because he was unaware of any hearing loss.  
He guessed that it happened gradually over a long period of 
time and that he did not detect it.  The veteran asserted 
that his duties as a combat telecommunications operator 
affected his hearing loss.  He used or was around generators, 
telecommunications computers, and air conditioners.  

During the February 1991 personal hearing, the veteran denied 
having a hearing problem when he entered active duty.  He 
believed it might have developed due his work as a 
telecommunications center operator in an extremely noisy 
environment.  He had worked in a closed room with printers, 
teletype machines, and air conditioners, which produced noise 
he characterized as high-pitched.  The veteran stated that 
did not use and was not supplied with ear protection.  He 
related that he was never seen for ear problems while on 
active duty.  He first found out he had hearing problems at 
separation.   

On his November 1997 claim, the veteran alleged aggravation 
of left ear hearing loss due to nature and environment of his 
job.  The disorder now affected his balance and caused dizzy 
spells and fainting.   

The veteran was afforded a VA examination in January 1998.  
His complaints were unchanged.  He had worked for 10 years in 
service as a telecommunications operator with limited use of 
hearing protection.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
10
15
LEFT
10
10
15
25
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
The examiner stated that the veteran's hearing was within 
normal limits bilaterally.  

The veteran underwent another VA examination in March 1998.  
His complaints and history was unchanged.  At that time, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
15
15
LEFT
15
15
15
30
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and left ear.  The examiner 
commented that the current results were consistent with the 
January 1998 VA examination.

During the June 1998 personal hearing, the veteran stated 
that, prior to service, his mother always told him that he 
talked too loud.  The problems were worse during service, 
during which time he would ask people to clarify or repeat 
things they said.  He had suspected that he had problems with 
his left ear but did not know it until he went in for 
examinations.  The veteran stated that he was exposed to high 
levels of noise in service in the telecommunications center, 
as previously described.  He denied having records or current 
VA or private treatment or examinations.    

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303(a) (2000).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1133(c) 
(West 1991); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 C.F.R. 
§ 3.307(a)(3); see 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including organic diseases of the nervous 
system, such as hearing loss).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).    

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385. 

In this case, the evidence of record fails to reveal that the 
veteran has at any time had right ear hearing loss disability 
within the meaning of 38 C.F.R. § 3.385.  VA law and 
regulation requires the existence of a present disability for 
VA compensation purposes.  Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Therefore, service connection cannot be 
established for right ear hearing loss.  

With respect to left ear hearing loss, the January 1979 
enlistment examination shows hearing loss disability for VA 
purposes at entrance to active duty.  38 C.F.R. § 3.385.  
Therefore, service connection for left ear hearing loss may 
be established on the basis of aggravation only.  38 U.S.C.A. 
§§ 1132, 1153; 38 C.F.R. 
§§ 3.304(b), 3.306(a).  

Reviewing the evidence, the Board finds that the subsequent 
in-service audiometric tests generally do not reflect 
worsening of the veteran's left ear hearing, but instead show 
some improvement.  The Board acknowledges that, during the 
January 1989 separation examination, the veteran failed to 
respond to the test tone on all frequencies except 1000 
Hertz.  The absence of pure tone thresholds on the other 
frequencies makes comparison of the 1979 and 1989 
examinations impossible.  In addition, to the extent that 
this evidence possibly suggests worsening of left ear hearing 
loss in service, it is not clear from the examination report 
why the veteran did not respond.  However, as shown by all 
the evidence of record, the Board finds that the results of 
the January 1989 separation audiometric examination do not 
reflect permanent changes or worsening of the underlying 
disorder, as is required to establish aggravation.  Jensen v. 
Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

Specifically, during the June 1990 VA examination, about 18 
months later, the veteran did respond to test tones on all 
reported frequencies.  The Board notes that the left ear 
results from the June 1990 examination reflect hearing loss 
disability for VA purposes.  However, the June 1990 results 
are essentially unchanged from the January 1979 enlistment 
examination and therefore do not reflect worsening of the 
underlying left ear hearing loss. Id.  Moreover, the January 
1998 and March 1998 VA examinations show further improvement 
in left ear hearing, such that neither examination report 
reveals left ear hearing loss disability within the meaning 
of 38 C.F.R. § 3.385.  Considering the lack of evidence 
demonstrating worsening of the underlying left ear hearing 
loss in service in conjunction with the lack of evidence of 
current left ear hearing loss disability, the Board finds no 
basis for establishing service connection for left ear 
hearing loss.           

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for bilateral hearing 
loss.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1131 (West 
1991 & Supp. 2000); 38 U.S.C.A. §§ 1132, 1153 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.385.  If 
the veteran wishes to complete his application for service 
connection for bilateral hearing loss, he should produce 
evidence showing that he has bilateral hearing loss that was 
incurred or aggravated during service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103(a)); Robinette v. Brown, 8 Vet. App. 69, 77-
80 (1995). 


ORDER

Service connection for bilateral hearing loss is denied.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

